    Case 18-02680-jw           Doc 17      Filed 10/29/18 Entered 10/29/18 16:01:51                Desc Main
                                           Document      Page 1 of 53

                                           United States Bankruptcy Court
                                     District of South Carolina (Charleston)

IN RE:
                                                                               Chapter 13
Daytona Spring Dawson aka Daytona Spring Ford                             Case No.: 18-02680-jw
aka Daytona S. Dawson
                                                                 NOTICE OF MOTION FOR RELIEF
                                                Debtor(s)           FROM AUTOMATIC STAY
                                                                        11 U.S.C. §362(a)



TO: DEBTOR(S), TRUSTEE, AND THOSE NAMED IN THE ATTACHED MOTION

PLEASE TAKE NOTICE THAT a hearing will be held on the attached motion on:

Date: November 29, 2018
Time: 10:00 a.m.
Place: 145 King Street, Room 225, Charleston, SC 29401

Within fourteen (14) days after service of the attached Motion, and the Notice of Motion, the Movant’s
Certification of Facts, (and a blank Certification of Facts form, applicable only to motions for relief from the
automatic stay and for service on pro se parties only), any party objecting to the relief sought shall:

(1) File with the clerk a written objection to the 11 U.S.C. §362 Motion;

(2) File with the clerk a Certification of Facts;

(3) Serve on the movant items 1 and 2 above at the address shown below; and

(4) File a certificate of such service with the clerk.

If you fail to comply with this procedure, you may be denied the opportunity to appear and be heard on this
proceeding before the court.

Date of Service: October 29, 2018
                                                            /s/ Louise M. Johnson
                                                            Ronald C. Scott (District Court ID 3768)
                                                            Reginald P. Corley (District Court I.D. 7832)
                                                            Louise M. Johnson (District Court I.D. 7509)
                                                            Angelia J. Grant (District Court I.D. 11276)
                                                            Tasha B. Thompson (District Court I.D. 10216)
                                                            Allison E. Heffernan (District Court I.D. 12603)
                                                            H. Guyton Murrell (District Court I.D. 6153)
                                                            Scott and Corley, P.A.
                                                            Attorneys for Movant
                                                            2712 Middleburg Dr., Suite 200 (29204)
                                                            Post Office Box 2065
                                                            Columbia, SC 29202
                                                            (803) 252-3340
    Case 18-02680-jw          Doc 17     Filed 10/29/18 Entered 10/29/18 16:01:51                 Desc Main
                                         Document      Page 2 of 53


                                       United States Bankruptcy Court
                                    District of South Carolina (Charleston)

IN RE:
                                                                              Chapter 13
Daytona Spring Dawson aka Daytona Spring Ford                            Case No.: 18-02680-jw
aka Daytona S. Dawson
                                                                      MOTION FOR RELIEF
                                              Debtor(s)              FROM AUTOMATIC STAY
                                                                        11 U.S.C. §362(a)



          Federal National Mortgage Association ("Fannie Mae") ("Movant"), a secured creditor of Daytona

Spring Dawson aka Daytona Spring Ford aka Daytona S. Dawson (“Debtor(s)”), hereby moves this Court for

relief from the Automatic Stay of 11 U.S.C §362(a), by termination of the stay as to Movant’s collateral, on the

following grounds:

    1. Debtor(s) filed a Petition for Relief under Chapter 13 of the Bankruptcy Code on May 23, 2018.

    2. The Trustee of the Debtor(s)' estate may claim an interest in the property which is the subject of this

action.

    3. A Proof of Claim was duly filed and is of record herein.

    4. As of October 9, 2018, post-petition payments due July 2018 forward have not been made resulting in a

total amount due of $1,641.00.

    5. Movant has a valid security interest in the property described in that certain mortgage dated July 28,

2005 and recorded August 8, 2005, in the office of the RMC/ROD for Berkeley County in Book 4897 at Page

292 in the original principal sum of $90,860.00. A copy of the Note, Mortgage, and applicable Assignment(s)

are attached to the Movant’s Certification of Facts.

    6. The interest of Movant with respect to the mortgaged premises continues to worsen and is not

adequately protected while a large indebtedness remains upon this account.

    7. Movant requests an award of attorney's fee and costs pursuant to the terms of the note and mortgage.

    8. The Movant agrees to waive any claim that may arise under 11 U.S.C. § 503(b) or § 507(b) as a result of

this Motion. The Movant further agrees that any funds realized from the foreclosure sale, in excess of all liens,
    Case 18-02680-jw          Doc 17      Filed 10/29/18 Entered 10/29/18 16:01:51            Desc Main
                                          Document      Page 3 of 53

costs, and expenses, will be paid to the Trustee.

    9. FRBP 4001 (a)(3) should not apply under these circumstances.

        WHEREFORE, Movant prays:

    1. The stay pursuant to 11 U.S.C. §362(d) be modified to permit Movant to pursue any state court remedies

under its mortgage on the above-mentioned property, including sending any required notice;

    2. The Court order that FRBP 4001 (a)(3) does not apply to the relief requested by the Movant;

    3. The Court awards attorney’s fees and costs for this Motion; and

    4. The Court orders such other relief as may be just and proper.



                                                        /s/ Louise M. Johnson
                                                        Ronald C. Scott (District Court ID 3768)
                                                        Reginald P. Corley (District Court I.D. 7832)
                                                        Louise M. Johnson (District Court I.D. 7509)
                                                        Angelia J. Grant (District Court I.D. 11276)
                                                        Tasha B. Thompson (District Court I.D. 10216)
                                                        Allison E. Heffernan (District Court I.D. 12603)
                                                        H. Guyton Murrell (District Court I.D. 6153)
                                                        Scott and Corley, P.A.
                                                        Attorneys for Movant
                                                        2712 Middleburg Dr., Suite 200 (29204)
                                                        Post Office Box 2065
                                                        Columbia, SC 29202
                                                        (803) 252-3340

October 29, 2018
     Case 18-02680-jw               Doc 17         Filed 10/29/18 Entered 10/29/18 16:01:51                               Desc Main
                                                   Document      Page 4 of 53


                                                      United States Bankruptcy Court
                                                   District of South Carolina (Charleston)

 IN RE:
                                                                                                    Chapter 13
 Daytona Spring Dawson aka Daytona Spring Ford aka Daytona S.                                  Case No.: 18-02680-jw
 Dawson
                                                                                          CERTIFICATION OF FACTS
                                                             Debtor(s)

         In the above-entitled proceeding, in which relief is sought by Federal National Mortgage Association ("Fannie Mae") from the
automatic stay in accordance with 11 U.S.C Section 362, I do hereby certify to the best of my knowledge the following:

1.        Nature of Movant's Interest:
          Secured

2.        Brief Description of Security Interest, copy attached (if applicable):
          Note, Mortgage, and applicable Assignment(s)

3.        Description of Property Encumbered by Stay (Include serial number, lot and block number, etc.):
          803 Pine Bluff Dr, Summerville, SC 29483, Berkeley County – TMS# 232-11-01-065

4.        Basis for Relief (property not necessary for reorganization, debtor has no equity, property not property of
          estate, etc.; include applicable subsection of Section 362):
          11 U.S.C. §362(d)1 and/or (d)2

5.        Prior Adjudication of Other Courts, copy attached, (Decree of foreclosure, Order of possession, Levy of
          execution, etc., if applicable): N/A

6.        Valuation of Property (Appraisal, Blue Book, etc.):
          Fair Market Value                      $120,000.00
          Senior Liens                           $0.00
          Movant’s Lien                          $100,437.26        Payoff as of September 11, 2018
          Total Other Liens                      $56,221.00 ____ (2nd Mortgage and HOA)
          Net Equity                             $0.00
          Source/Basis of Value                  Debtor’s Schedules

7.        Amount of debtor's estimated equity (using figures from paragraph 6, supra):
          $0.00

8.        Month and Year in Which First Direct Post-petition Payment Came Due to Movant (if applicable):
          July 2018

9.        (a) For Movant/Lienholder (if applicable): List or attach a list of all post-petition payments received directly from debtor(s),
          clearly showing date received, amount, and month and year for which each such payment was applied:
          Payment history attached.

          (b) For Objecting Party (if applicable): List or attach a list of all post-petition payments included in the Movant's list from (a)
          above which objecting party disputes as having been made. Attach written proof of such payment(s) or a statement as to why
          such proof is not available at the time of filing this objection:
      Case 18-02680-jw           Doc 17        Filed 10/29/18 Entered 10/29/18 16:01:51                          Desc Main
                                               Document      Page 5 of 53


10.     Month and Year in Which Post-petition Account of Debtor(s) is Due as of the Date of this Motion:
        July 2018




                                                                  /s/ Louise M. Johnson
                                                                  Ronald C. Scott (District Court ID 3768)
                                                                  Reginald P. Corley (District Court I.D. 7832)
                                                                  Louise M. Johnson (District Court I.D. 7509)
                                                                  Angelia J. Grant (District Court I.D. 11276)
                                                                  Tasha B. Thompson (District Court I.D. 10216)
                                                                  Allison E. Heffernan (District Court I.D. 12603)
                                                                  H. Guyton Murrell (District Court I.D. 6153)
                                                                  Scott and Corley, P.A.
                                                                  Attorneys for Movant
                                                                  2712 Middleburg Dr., Suite 200 (29204)
                                                                  Post Office Box 2065
                                                                  Columbia, SC 29202
                                                                  (803) 252-3340
October 29, 2018
    Case 18-02680-jw         Doc 17     Filed 10/29/18 Entered 10/29/18 16:01:51                Desc Main
                                        Document      Page 6 of 53


                                      United States Bankruptcy Court
                                   District of South Carolina (Charleston)

IN RE:
                                                                             Chapter 13
Daytona Spring Dawson aka Daytona Spring Ford                           Case No.: 18-02680-jw
aka Daytona S. Dawson
                                                                   CERTIFICATE OF SERVICE
                                             Debtor(s)


        I, the undersigned employee of Scott and Corley, P.A., do hereby certify a copy of the Notice of Motion,

Motion for Relief from Automatic Stay, Certification of Facts, and Certificate of Service was mailed to the

parties listed below:

Daytona Spring Dawson
803 Pine Bluff Road
Summerville, SC 29483

Russell A. DeMott
DeMott Law Firm, PA
103 Grandview Drive, Suite B
Summerville, SC 29483

James M. Wyman (via electronic service)
Trustee



                                                                /s/ Garrett Woods
                                                                Garrett Woods, Bankruptcy Paralegal
                                                                SCOTT AND CORLEY, P.A.
                                                                P.O. Box 2065
                                                                Columbia, SC 29202
                                                                Email: bankruptcy@scottandcorley.com

Columbia, South Carolina
October 29, 2018
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document      Page 7 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document      Page 8 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document      Page 9 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 10 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 11 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 12 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 13 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 14 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 15 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 16 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 17 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 18 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 19 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 20 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 21 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 22 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 23 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 24 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 25 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 26 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 27 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 28 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 29 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 30 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 31 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 32 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 33 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 34 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 35 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 36 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 37 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 38 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 39 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 40 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 41 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 42 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 43 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 44 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 45 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 46 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 47 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 48 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 49 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 50 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 51 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 52 of 53
Case 18-02680-jw   Doc 17   Filed 10/29/18 Entered 10/29/18 16:01:51   Desc Main
                            Document     Page 53 of 53
